UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


DEVIN GRAY,

                             Petitioner,
       v.                                                        9:19-CV-0324
                                                                 (GLS/ATB)
TIMOTHY McCARTHY,

                             Respondent.


APPEARANCES:                                                     OF COUNSEL:

DEVIN GRAY
Petitioner, pro se
15-A-1014
Auburn Correctional Facility
P.O. Box 618
Auburn, NY 13021

GARY L. SHARPE
Senior United States District Judge

                                     DECISION and ORDER

I.     INTRODUCTION

       Petitioner pro se Devin Gray filed a petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254, as well as a supporting memorandum of law and various state court exhibits.

Dkt. No. 1, Petition ("Pet."); Dkt. No. 1-1, Memorandum of Law (“Pet. Memo.”); Dkt. No. 1-2,

Exhibits. He also filed a properly certified application to proceed in forma pauperis (IFP).

Dkt. No. 2.

       On March 25, 2019, after conducting an initial review, the Court ordered that, within

thirty days, petitioner was either to: (1) inform the Court that he wished to pursue only those

claims set forth in his pending petition; (2) file a motion to amend his original petition,
presuming the state court rendered a decision on his state court application, adding his

unexhausted claims to his petition; or (3) seek voluntary dismissal of the pending petition.

Dkt. No. 3, Decision and Order ("March Order"), at 9.1

          On April 22, 2019, consistent with the Court's March Order, petitioner indicated his

preference on how he wished to proceed; he filed a motion to withdraw. Dkt. No. 4.

Specifically, petitioner states he wants to “move for a dismissal of [his] petition without

prejudice . . . so [petitioner] may refile [his petition] after [his] state court remedies have been

exhausted.” Id. Petitioner's motion, (id.), is granted.

          WHEREFORE, for the foregoing reasons, it is hereby

          ORDERED that petitioner's IFP application (Dkt. No. 2) is DENIED as moot; and it is

further

          ORDERED that petitioner's motion to withdraw (Dkt. No. 4) is GRANTED and the

petition is DISMISSED WITHOUT PREJUDICE; and it is further

          ORDERED that the Clerk serve copies of this Decision and Order upon petitioner in

accordance with the Local Rules of Practice.

April 24, 2019
Albany, New York




          1
           Citations to the petition and the Court’s March Order refer to the pagination generated by CM/ECF, the
Court's electronic filing system.

                                                       2
